Case 3:21-cv-00448-DMS-KSC Document 5 Filed 04/16/21 PageID.41 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        THE UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
   HARLEM WEST MUSIC                         )   CASE NO.: 21CV448 DMS KSC
11 GROUP,                                    )
                                             )
12                 Plaintiff,                )   ORDER GRANTING JOINT
13                                           )   MOTION TO EXTEND TIME TO
            v.                               )   ANSWER
14                                           )
     YOUTUBE, LLC, et al.,                   )
15                                           )
16                 Defendants.               )
                                             )
17                                           )
                                             )
18                                           )
19
20          IT IS HEREBY ORDERED that, based on the parties’ Joint Motion to Extend
21 Time to Answer, Defendant YouTube, LLC’s (“Defendant”) time to answer, move
22 or otherwise respond to the Complaint is extended to and including May 6, 2021.
23 Dated: April 16, 2021
24
25
26
27
28

     ORDER GRANTING JOINT MOTION TO EXTEND        -1-           CASE NO. 21CV448 DMS KSC
     TIME TO ANSWER
